1    LARS T. FULLER (No. 141270)
     SAM TAHERIAN (No. 170953)
2    THE FULLER LAW FIRM, P.C.
     60 No. Keeble Ave.
3    San Jose, CA 95126
     Tel: (408)295-5595
4
     Attorneys for Debtor
5

6

7
                                         U.S. BANKRUPTCY COURT
8
                                 NORTHERN DISTRICT OF CALIFORNIA
9
                                            SAN JOSE DIVISION
10
     In re:                                                Case No.: 20-50469-SLJ
11
                                                           CHAPTER 11
12
                                                           NOTICE OF HEARING ON MOTION
13
     MORDECHAI KOKA                                        FOR TRANSFER OR ESTATE FUNDS
14                                                         FOR A RETAINER
                    Debtor
15                                                         Date:    June 9, 2021
                                                           Time:    10:00 AM
16                                                         Court:   Telephonic or Video Only***

17

18

19
     TO:      ALL CREDITORS AND THE OFFICE OF THE UNITED STATES TRUSTEE
20
              PLEASE TAKE NOTICE that a hearing on Debtor’s motion for transfer of estate funds
21
     for a retainer will be heard on June 9, 2021 at 2:00 PM before the Honorable Stephen Johnson.
22
     The hearing will not be held in Courtroom 9 but rather will be held by telephone or video.
23

24
              This motion is based on this Notice, the Motion for Transfer of Estate Funds for a

25   Retainer, and the Memorandum of Points and Authorities filed in support of the motion and the

     entire court file in this matter.


                     NOTICE OF HEARING ON MOTION FOR TRANSFER OF ESTATE FUNDS FOR A RETAINER
     Case: 20-50469       Doc# 135       Filed: 05/10/21     Entered: 05/10/21 12:04:20        Page 1 of 2
1           All interested parties should consult the Bankruptcy Court’s website at
2
     www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.
3
     The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
4
     video appearance. If you have any questions regarding how to appear at a court hearing, you may
5
     contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
6
     Bankruptcy Court’s website
7
                   This motion is brought pursuant to BLR 9014-1(b)(2)
8
            Your opposition to the motion, if any, should be filed at least 7 days prior to the
9

10   scheduled hearing date.

11

12   Dated: May 6, 2021

13
                                                      THE FULLER LAW FIRM, P.C.
14

15

16
                                                          By: /s/ Lars T. Fuller _
                                                                  Lars T. Fuller
17                                                          Attorney for Debtor

18

19

20

21

22

23

24

25




                   NOTICE OF HEARING ON MOTION FOR TRANSFER OF ESTATE FUNDS FOR A RETAINER
     Case: 20-50469     Doc# 135      Filed: 05/10/21     Entered: 05/10/21 12:04:20         Page 2 of 2
